      Case 2:19-cv-00093-SMJ    ECF No. 38   filed 04/24/20   PageID.185 Page 1 of 2



                                                                        FILED IN THE
1                                                                   U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



2                                                              Apr 24, 2020
                                                                   SEAN F. MCAVOY, CLERK

3                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
4
     NORMA RODRIGUEZ SANTIAGO,                No. 2:19-cv-00093-SMJ
5    a single woman, and JUANITA
     GONZALEZ SANCHEZ, a single
6    woman,                                   ORDER DISMISSING CASE

7                            Plaintiffs,

8               v.

9    BEST HUMAN RESOURCE
     SOLUTIONS, INC., a Washington
10   corporation, and OREGON POTATO
     COMPANY, a Washington corporation
11   doing business as Washington Potato
     Company,
12
                             Defendants.
13

14        On April 24, 2020, the parties filed a stipulated dismissal, ECF No. 37.

15   Consistent with the parties’ agreement and Federal Rule of Civil Procedure

16   41(a)(1), IT IS HEREBY ORDERED:

17        1.    The parties’ Stipulated Order of Dismissal with Prejudice, ECF No.

18              37, is GRANTED.

19        2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

20              bear their own costs and attorney fees.




     ORDER DISMISSING CASE – 1
       Case 2:19-cv-00093-SMJ     ECF No. 38   filed 04/24/20   PageID.186 Page 2 of 2




1          3.     All pending motions are DENIED AS MOOT.

2          4.     All hearings and other deadlines are STRICKEN.

3          5.     The Clerk’s Office is directed to CLOSE this file.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 24th day of April 2020.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
